Opinion of t;ke Court by
Chief Justice O’Bear
Affirming.
By an act of the Legislature, approved March 21, 1904 (Laws 1904, p. 127, c. 52), it was provided: “Where state guard companies have been or may hereafter be, organized, and furnished with public arms or equipments by the Governor, in any county of this Commonwealth, the fiscal court of said county shall provide, at the cost of the county, an armory for drill, and safe place for keeping such public arms and equipments, where they will be at all times *10accessible to tbe company.” It is alleged in the petition in this case that companies of the state guard have been organized in Jefferson county and furnished equipments by the Governor, and' that the fiscal court of that county has provided at the cost of the county an armory for drill and safe place for keeping the public arms and equipments of the guards. This controversy is whether the duty and expense of maintaining, lighting, heating, and janitor’s service for the armory must be borne «by the fiscal court on behalf of the county, or by the jailer.
Section 3948, Ky. Stats. 1903, provides: “The jailer of each county shall be superintendent of the public square, court-house, clerk’s office, jail, stray-pen and other public county buildings at the seat of justice.” The last-named section has been the law in this State for a number of years. Section 356, Ky. Stats. 1903, requires the jailer to furnish fuel, lights, and water to the circuit court rooms, and allows him $2 a day therefor, to be paid out of the State treasury. But as custodian of the courthouse he is allowed nothing in the way of fees for janitor’s services. Such services are ex officio services for which the jailer receives no fee. It was so held in the case of Mitchell, Jailer, v. Henry County, 124 Ky. 833, 100 S. W. 220, 30 Ky. Law Rep. 1051. Section 1749, Ky. Stats. 1903, provides: “No fee bill shall be made out or compensation allowed hereafter for any ex officio services rendered* or to be rendered by any officer. ’ ’ Concerning the general jurisdiction of the fiscal court over the public funds and property of the county it is provided (section 1840, Ky. Stats. 1903): “The fiscal court shall have jurisdiction to appropriate county funds authorized by law to be appropriated; to erect and keep in repair necessary public buildings. *11secure a sufficient jail and a comfortable and convenient place for holding’ court at the county seat.” There is no express provision authorizing the fiscal courts to incur the expenses necessary to light and heat and care for the other oounty buildings. Construing the language of section 3948, supra, under the rule ejusdem géneris, the expression “other county buildings at the seat of justice” has reference to buildings of the same kind and class as those specifically mentioned. If, for example, the county almshouse should be located at the seat of justice, it would scarcely he contended that the county’s poor should be provisioned, clothed, and housed at the expense of the jailer as an ex officio service, yet the counties of the Commonwealth are required to maintain their paupers. Counties may also install workhouses and appoint keepers thereof. Section 4867, Ky. Stats. 1903. Such workhouses may be established at the seat of the government of the county. While section 4868 provides for the appointment of managers, the language would not necessarily be in conflict with the duties imposed on the jailer by section 3948, Ky. Stats. 1903, if that section should be construed as is contended for by the' appellant in this case. 'Other instances might be cited to the same effect. These illustrations taken from the statutes of the State confirm the construction we herein place upon section 3948, that “other county buildings” has reference to buildings of the same kind and class as those specifically mentioned in the section.
While a county may not become indebted by implication of law as private corporations may be, but must have a specific warrant of the law for every obligation they assume (Wortham v. Grayson County, 13 Bush, 53), we think it is necessarily im*12plied in the statute which authorizes the county to acquire property and erect an expensive armory, and the statute which authorizes the fiscal court of the county to appropriate the county funds authorized by law to be appropriated, that the county must maintain the armory building, inasmuch as no other provision is made for its maintenance. The county must also provide a janitor or janitors, and provide for heating and lighting of such building as may be necessary. These powers are incidental and necessary to the execution of the principal power conferred by the statute. The purpose of the statute could not be effectuated otherwise, and it cannot be presumed that the Legislature intended that the counties might erect ’such buildings and not have the power to maintain them and keep them in fit condition for the use for which they were designed.
We conclude therefore that under the statute of 1904, and under the other statutes quoted above, the fiscal court of the county may take such provision for the maintenance and care of the armory building as may be necessary for its proper use.
Such was the judgment of the chancellor below, and it is affirmed.